            Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.1
                                           AUSA:               Filed 12/16/20
                                                   Christopher Rawsthorne       Page 1(313)
                                                                            Telephone:  of 21
                                                                                            226-9100
AO 91 (Rev. ) Criminal Complaint                 Special Agent:     Joseph Kunnummyalil         Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
                                                                                         Case: 2:20−mj−30525
United States of America                                                                 Assigned To : Unassigned
   v.                                                                                    Assign. Date : 12/16/2020
Thomas Neil                                                              Case No.        Description: USA V. THOMAS NEIL
                                                                                         (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  July 2020                  in the county of           Macomb          in the
        Eastern           District of      Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 USC § 2422(b)                                      Coercion or enticement of a minor to engage in unlawful sexual activity
18 USC § 2251                                         Sexual exploitation of children
18 USC §§ 2252A(a)(2) and 2252A(a)(5)(B)              Receipt and possession of child pornography




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                             Joseph T. Kunnummyalil, Special Agent (HSI)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     December 16, 2020                                                                 Judge’s signature

City and state: Detroit, Michigan                                       Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                          Printed name and title
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.2 Filed 12/16/20 Page 2 of 21




                   AFFIDAVIT IN SUPPORT OF A
            CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Joseph T. Kunnummyalil, being duly sworn, depose and state the

 following:

       1.     I am a Special Agent with the Department of Homeland

 Security (DHS) Homeland Security Investigations (HSI) in Detroit,

 Michigan. I have been employed as a Special Agent for DHS since 2003,

 and I am currently assigned to the Cyber Crimes Group. While employed as

 a Special Agent by HSI, I have assisted with investigations related to child

 exploitation and child pornography. I have received training in the area of

 child pornography and child exploitation and have had the opportunity to

 observe and review examples of child pornography (as defined in 18 U.S.C.

 § 2256) in all forms of media, including computer media.

       2.     I am submitting this affidavit because I believe that there is

 probable cause that Thomas Neil violated Title 18, United States Code,

 Section 2422(b) (Coercion or enticement of a minor to engage in unlawful

 sexual activity); Title 18, United States Code, Section 2251 - Sexual

 exploitation of children; and, Title 18, United States Code, Sections

 2252A(a)(2) (receipt of child pornography) and 2252A(a)(5)(B) (possession

 of child pornography).
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.3 Filed 12/16/20 Page 3 of 21




       3.    In July 2020, the Harford County, Maryland ICAC (The

 Internet Crimes Against Children Task Force) received a cybertip from a

 Maryland resident that alleged the resident's underage son provided multiple

 images that were sexual in nature to an Instagram User known as:

 SARAH61236. According to the Maryland resident, his son (MV1) is 13

 years of age and has communicated in an inappropriate manner on Instagram

 as with Instagram user: SARAH61236.

       4.    On or around July 29, 2020, Maryland State Police served

 Facebook, Inc. a search warrant for contents related to the SARAH61236

 Instagram account. A review of the contents within the SARAH61236

 Instagram account revealed numerous images and videos of various minor

 boys that can be considered visual depictions of child pornography as

 defined by 18 USC § 2256. In addition to the images and videos of the

 minor boys mentioned above, the Maryland State Police Troopers observed

 multiple chat exchanges between MV1 and SARAH61236.

       5.    In October 2020, the Maryland State Police provided the HSI

 Detroit Office with the records obtained from the Facebook, Inc. search

 warrant mentioned above. A review of the contents of the SARAH61236
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.4 Filed 12/16/20 Page 4 of 21




 Instagram account revealed the following interactions between MVI and

 SARAH61236:




               Id 29400334354118954218230072616157184
            Time 2020-07-03 16:55:18 UTC
       Item Type text
        Thread Id 340282366841710300949128149240676947421
             Text How old are you now
          Author sarah61236(37862262319)
                   MV1
       Recipients -(12110227358)
                   sarah61236(37862262319)


              Id 29400334539877390339324151746002944
           Time 2020-07-03 16:55:28 UTC
       Item Type text
        Thread Id 340282366841710300949128149240676947421
            Text 13
          Author   MV1      12110227358)
       Recipients MV1       12110227358)
                   sarah61236(37862262319)
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.5 Filed 12/16/20 Page 5 of 21




                     MV1




                    MV1
                    MV1




                    MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.6 Filed 12/16/20 Page 6 of 21




                    MV1
                    MV1




                     MV1




                     MV1




                     MV1
                     MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.7 Filed 12/16/20 Page 7 of 21




                        MV1




                        MV1
                        MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.8 Filed 12/16/20 Page 8 of 21




                         MV1
                         MV1




                         MV1




                        MV1
                        MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.9 Filed 12/16/20 Page 9 of 21




               MV1




                  MV1




                  MV1
                  MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.10 Filed 12/16/20 Page 10 of 21




                    MV1




                    MV1
                    MV1




                   MV1




                    MV1




                    MV1
                    MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.11 Filed 12/16/20 Page 11 of 21




                         MV1




                        MV1
                        MV1




                          MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.12 Filed 12/16/20 Page 12 of 21




                         MV1




                          MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.13 Filed 12/16/20 Page 13 of 21




                        MV1




                        MV1
                        MV1




                        MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.14 Filed 12/16/20 Page 14 of 21




                        MV1




                        MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.15 Filed 12/16/20 Page 15 of 21




                              MV1
                              MV1




                              MV1




                              MV1
                              MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.16 Filed 12/16/20 Page 16 of 21




                  MV1
                  MV1




                 MV1
                 MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.17 Filed 12/16/20 Page 17 of 21




                   MV1




                   MV1
                   MV1




                   MV1
                   MV1




                    MV1
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.18 Filed 12/16/20 Page 18 of 21




          26.   In August 2020, the Maryland State Police served a subpoena

  on NEIL’s internet service provider, Wide Open West for records related to

  IP address: 67.149.97.126 associated with the Instagram account mentioned

  above. Many, if not all, of SARAH61236 Instagram sign-ins were associated

  with IP address: 67.149.97.126. Records obtained from Wide Open West

  revealed that the IP address is associated with the internet service registered

  to Thomas NEIL at an address in the Eastern District of Michigan. A State

  of Michigan Driver License image of NEIL reveal that NEIL is a 39 year old

  male.

          27.   On or around October 16, 2020, an HSI Detroit agent served a

  DHS Summons to Wide Open West for updated subscriber information

  related to IP address: 67.149.97.126. On November 12, 2020, a Wide Open

  West Subpoena Compliance Representative provided subscriber records for

  the IP address. According to records received from Wide Open West, the IP

  address is still associated with Thomas NEIL at an address in the Eastern

  District of Michigan.

          28.   December 11, 2020, I obtained a search warrant from the

  Eastern District of Michigan for NEIL’s residence mentioned above. The

  search warrant authorized law enforcement officers to search NEIL’s

  residence for evidence of violations of 18 USC § 2422(b) (Coercion or
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.19 Filed 12/16/20 Page 19 of 21




  enticement of a minor to engage in unlawful sexual activity), and 18 USC §§

  2251(a) and 2252A (Production, receipt, and possession of child

  pornography).

        29.    On December 16, 2020, HSI agents and I executed the search

  warrant at NEIL’s residence. At approximately 8:55 AM, NEIL was read

  his Statement of Rights. NEIL waived his rights and consented to be

  interviewed by Special Agent Jason Smith and I. NEIL stated that he uses

  Facebook, Instagram, and MeWe social media platforms to communicate

  with family. During the course of the interview, Special Agent Smith asked

  if NEIL communicates with non-family members on Instagram. NEIL stated

  that he does so. S/A Smith also inquired if NEIL uses a false identity or a

  fictitious name on Instagram. NEIL stated that at times he may. Special

  Agent Smith questioned NEIL if he has ever received inappropriate images

  of young boys or underage boys and girls on his Instagram account. NEIL

  then declined to answer questions and requested to speak to an attorney. Per

  NEIL’s request, we immediately ceased questioning NEIL.

        30.    During the course of the execution of the search warrant, agents

  discovered NEIL’s mobile device and other electronic devices. A forensic

  review of NEIL’s Samsung Galaxy S9 revealed the profile image and other

  images associated with SARAH61236.
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.20 Filed 12/16/20 Page 20 of 21




        31.    Furthermore, a Gateway laptop was discovered during the

  search of NEIL’s residence. A cursory forensic review of the contents found

  within the laptop revealed multiple videos of young boys masturbating. A

  video was also observed by the HSI Computer Forensics Agent and I that

  displayed a young male sucking his fingers similarly as the young men

  found within the contents of the SARAH61236 Instagram account.

        32.    Additionally, one video was found where the young male

  filmed masturbating was clearly underage and would meet the definition of

  child pornography as defined by 18 USC § 2256.

        33.    In addition to the mobile device and the laptop mentioned

  above, HSI Detroit agents also seized the following: An HP laptop; a

  DVD+R; and an LG cellular phone. As of the date of this affidavit, these

  devices are in the process of a forensics review for images, videos, and other

  visual depictions of child pornography.

        34.    Based on the facts of the investigation detailed above in this

  Affidavit, coupled with my training and experience as an HSI Special Agent,

  I assert there is probable cause that Neil violated Title 18, United States

  Code, Section 2422(b) (Coercion or enticement of a minor to engage in

  unlawful sexual activity), Title 18, United States Code, Section 2251 (Sexual
Case 2:21-cr-20034-TGB-DRG ECF No. 1, PageID.21 Filed 12/16/20 Page 21 of 21




  exploitation of children); and Title 18, United States Code, Sections

  2252A(a)(2) (receipt of child pornography) and 2252A(a)(5)(B) (possession

  of child pornography).
                                      Respectfully submitted,



                                      _________________________________
                                      Joseph T. Kunnummyalil, Special Agent
                                      U.S. Department of Homeland Security
                                      Homeland Security Investigations

  Subscribed and sworn to via telephone,
  after submission by reliable electronic means.
  Fed.R.Crim.P 4.1 and 41(d)(3)


  _____________________________________
  HON. KIMBERLY G. ALTMAN
  UNITED STATES MAGISTRATE JUDGE

  Date:   December 16, 2020
